Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rontrey Eric Digsby appeals the district court’s order revoking his term of supervised release, imposing an active sentence of 12 months and one day imprisonment, and terminating supervision upon his release. Our review of the Federal Bureau of Prisons’ records reveals that Digsby was released from imprisonment on December 16, 2013. Accordingly, we dismiss the appeal as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.